Citation Nr: 0519758	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-00 943A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to § 1151 compensation and/or service 
connection for neurosarcoidosis with brain stem herniation 
and obstructive hydrocephalus. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance (A&A) or being 
housebound (HB). 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

The appellant and her mother

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served on active duty in the military from August 
to December 1982, from November 1984 to April 1986, from 
September 1986 to February 1987, from November 1990 to May 
27, 1991, and from June 23, 1991 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from April 2000 and December 2001 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi - which, collectively, denied compensation under 
38 U.S.C.A. § 1151 for neurosarcoidosis with brain stem 
herniation and obstructive hydrocephalus due to VA outpatient 
treatment in 1996, and service connection for headaches and 
SMC based on the need for regular A&A or being HB.  For 
reasons that will be explained, however, the claim for § 1151 
compensation will be addressed as a traditional claim for 
service connection.

The Board remanded the claims to the RO in October 2003, in 
the process noting that in a written statement received in 
February 2002, the veteran had requested that her mother, the 
appellant, be made her custodian for the purposes of handling 
her VA compensation benefits and appeal due to her severe 
medical condition.  And in an October 2002 decision, the RO 
determined the veteran was incompetent to handle the 
disbursement of her VA funds.  A VA document dated in 
December 2002 indicated her mother had been designated her 
legal custodian for the purposes of handling and disbursing 
her VA benefits.

An April 2004 RO decision granted pension benefits and 
special monthly pension (SMP) based on the need for A&A.  The 
veteran and her mother were notified of this in an April 6, 
2004, letter, which also stated that a March 19, 2004, notice 
letter had erroneously reported that she was entitled to 
automobile and adaptive equipment.  But, in fact, she was not 
entitled to this.  Nevertheless, she submitted a notice of 
disagreement (NOD) in response to that April 6, 2004 RO 
letter.

Subsequently, a September 16, 2004 RO letter to the veteran's 
mother acknowledged receipt of the NOD to the April 6, 2004 
RO letter.  And in an October 8, 2004 letter the RO stated it 
was working on the NOD.  In spite of that, though, a November 
26, 2004 deferred rating action states there is no valid NOD.  
Rather, according to the RO, the benefit was denied in a May 
1, 2001 decision, and the RO apprised the veteran of this in 
a May 3, 2001 letter, after which she did not appeal.  So 
from the RO's review of the claims files, a prior rating 
decision had been in the file but since had been removed.  
After the erroneous March 19, 2004 notification letter a 
claim for automobile and adaptive equipment was received, but 
rather than accept this application as a claim, and re-rate 
the issue, a deferred rating was prepared instructing that a 
letter be sent notifying the veteran of the error and that 
there was no entitlement.  This letter was sent on April 6, 
2004, along with notification of appellate rights and the 
veteran's mother (legal custodian) then filed an NOD.  But 
since there had not been an actual decision on that issue 
since May 2001, there could be no valid NOD to initiate an 
appeal.  The proper course of action was to readjudicate the 
claim.

The RO then formally readjudicated and denied that claim in a 
November 26, 2004 rating decision, but no correspondence 
since has been received that could be reasonably construed as 
an NOD with that decision.  In any event, given the confusing 
course of events in this particular matter, it is unclear 
whether the veteran and her mother (as her legal custodian) 
clearly understand that a new NOD must be filed to initiate 
an appeal of this claim.  Accordingly, this matter is 
referred, rather than remanded, to the RO for clarification.  
Generally see Manlincon v. West, 12 Vet. App. 238 (1999) (a 
remand by the Board to the RO is required when an NOD has 
been filed in response to an RO denial, but no statement of 
the case (SOC)) has been issued).

Since, in this decision, the Board is granting SMC based on 
the need for regular A&A, the ancillary issue of entitlement 
to SMC by reason of being HB is moot because the A&A benefit 
is greater.


FINDINGS OF FACT

1.  The veteran's neurosarcoidosis first manifested as 
headaches and to a compensable degree in December 1995, so 
within one year of her last period of active duty in the 
military (which had ended in March 1995).

2.  The veteran's headaches are at least partly, if not 
primarily, related to her neurosarcoidosis.

3.  Because of the severity of her service-connected 
disabilities, in the aggregate, the veteran requires the 
daily personal health care services of a skilled provider - 
without which she would require hospital, nursing home or 
institutional care.


CONCLUSIONS OF LAW

1.  Chronic neurosarcoidosis is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
1131, and 1137 (West 2002); 38 C.F.R. §§ 3.303(b)(d), 3.307, 
3.309 (2004).  

2.  The veteran's headaches are secondary to her 
neurosarcoidosis.  38 C.F.R. § 3.310(a) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

3.  The criteria are met for SMC based on the need for the 
regular A&A of another person.  38 U.S.C.A. §§ 1114(l), 1502, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 
3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it was 
held that even if there was an error in the timing of the 
notice, i.e., it did not precede the initial RO adjudication, 
it could be cured by affording the claimant a meaningful 
opportunity to participate in VA's claim processing such that 
the essential fairness of the adjudication was unaffected.  
Such is the case here.  Moreover, since the Board is granting 
all of the claims at issue, in full, there can be no possible 
prejudice to the appellant in going ahead and adjudicating 
her appeal because even if there has not been compliance with 
the VCAA (either insofar as the timing or content of the 
notice concerning it), this is merely inconsequential and, 
therefore, harmless error.  See, too, Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).



Service Connection for Neurosarcoidosis with Brain Stem 
Herniation and Obstructive Hydrocephalus

38 U.S.C.A. § 1151, was amended by Congress to include a 
fault requirement.  Pub.L. 104-21, Title IV, § 422(a); Sept. 
26, 1996, 110 Stat. 2926.  "Congress has amended section 
1151 to reincorporate the fault requirement [and that 
statutory amendment is] applicable to all claims filed on or 
after October 7, 1997."  Boggs v. West, 11 Vet. App. 334, 
343 (1998).  (But see VAOGCPREC 40-97 holding that the 
amended statute is applicable to all claims filed on or after 
October 1, 1997).

The veteran filed a claim in October 1998, so the year after 
this delimiting date, alleging VA fault (negligence) by 
failing to properly diagnose her chronic headaches as the 
earliest manifestation of what was later diagnosed as 
neurosarcoidosis of the brain - ultimately resulting in 
brain stem herniation and obstructive hydrocephalus.  

A precedent opinion of VA's General Counsel, VAOGCPREC 5-
2001, addressed the elements of a claim for benefits under 
38 U.S.C. § 1151 based on alleged VA failure to properly 
diagnose or treat a veteran.  

Here, though, there is no evidence of fault.  Rather, the 
only competent medical evidence addressing the question of 
fault is that rendered by a VA physician in August 1999.  
After reviewing the records that physician noted that, 
historically, the veteran had been seen as early as 1996 for 
headaches with a history going back 20 or 25 years.  A 1996 
VA MRI of her brain was reported as within normal limits and 
she was subsequently seen for management of headaches, which 
were eventually presumed to be vascular headaches.  When seen 
by VA in 1998 the headaches were not completely suppressible.  
She consulted another physician and was admitted to a private 
medical facility, at which time a repeat MRI revealed a mass 
in the fourth ventricle of the brain, which was then 
surgically removed and a shunt put in place.  

The physician stated that neurosarcoidosis was notoriously 
difficult to diagnose and often was not diagnosed until a 
long time after it began.  In this case it was unclear 
whether the headaches the veteran had most of her life were 
related to the neurosarcoidosis or was a supervening 
condition.  It was believed that she had an adequate VA 
evaluation for her headaches, having a normal examination, 
including an enhanced MRI of the brain.  The fact that she 
developed problems less than two years later does not 
necessarily mean that further studies should have been 
ordered at that point.  It was felt that she was handled 
properly until the situation became critical, at which time 
she went to a private medical facility.  No evidence was seen 
of a misdiagnosis.  A failure to make a diagnosis of 
sarcoidosis in advance was quite common and it appeared that 
physicians at the private medical facility did not originally 
suspect cerebral sarcoidosis.  

So, if this case was adjudicated solely on the basis of 
entitlement under the provisions of 38 U.S.C.A. § 1151, the 
claim for compensation for neurosarcoidosis with brain stem 
herniation and obstructive hydrocephalus would have to be 
denied.  

However, there is another means by which this disability can 
be compensated - that is, if it is determined that 
compensation is warranted on the basis of traditional service 
connection, either as directly incurred during service or 
presumptively.  

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  
38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a); see, 
too, Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 
(1993).



Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Service connection may be granted, as well, for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

Certain conditions such as organic diseases of the nervous 
system, including neurosarcoidosis of the brain, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).   

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Here, the veteran complained of recurring headaches while in 
the military, as shown by her service medical records (SMRs) 
from 1994 and 1995.  But this was in association with a cold.  
A January 1996 VA outpatient treatment (VAOPT) record 
indicates she had called in December 1995 complaining of 
daily headaches.  The alleged history, observed by the VA 
physician in August 1999, of headaches daily back many years 
was first reported in a September 1996 VAOPT record.  
That record states the veteran had a history of headaches 
"since a child.  These were periodic for a time.  Now she is 
having near constant" headaches.

Indeed, the headaches were the cause of the veteran's 
admission to the Methodist Medical Center in August 1998, 
when clinical work up revealed a cerebral mass due to 
neurosarcoidosis, which required cranial surgery followed by 
brain stem herniation and obstructive hydrocephalus.  

So it is clear the veteran's headaches were the earliest 
manifestation of her later diagnosed neurosarcoidosis.  The 
medical evidence makes it unlikely that she had the type of 
chronic and disabling headaches, which led to her seeking 
treatment as early as December 1995, since childhood - and 
yet, the neurosarcoidosis did not manifest until decades 
later as an adult.  Instead, the prodromal headaches 
initially manifested within one year of her discharge from 
the military, so during the presumptive period following her 
service.

The veteran's mother has stated that the veteran's headaches 
during her childhood were only temporary and associated with 
the onset of her menstruation.  The mother denied the veteran 
had experienced chronic headaches during the years since, 
until those in question.  The evidence as a whole supports 
this proposition.  Thus, there is no question that either her 
headaches or neurosarcoidosis pre-existed active service 
(even though the December 2001 RO decision suggested the 
headaches pre-existed service without formally rebutting the 
presumption of soundness).  See VAOPGCPREC 3-2003 (July 16, 
2003).

While sarcoidosis, itself, is not an organic disease of the 
nervous system, and can affect portions of the body other 
than the nervous system, here it specifically manifested in 
the veteran's brain.  So it is an organic disease of the 
nervous system.  In fact, not only were her earliest 
manifestations of this disease neurologic in nature, but the 
residual disability following her surgery has devastated her 
overall neurologic functioning.  



Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004), 
migraine headaches warrant a compensable 10 percent 
disability rating when manifested by characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  Since the veteran first called VA in 
December 1995 and sought treatment on the 4th, 10th, and 20th 
of January 1996, and continued to seek VA treatment 
throughout 1996 for headaches, it stands to reason they were 
prostrating and so severe as to have warranted a 10 percent 
rating.  Hence, it in turn can be concluded that the earliest 
manifestation of her neurosarcoidosis, i.e., her headaches, 
were compensably disabling.  And all of this occurred within 
one year of her discharge from active military service in 
March 1995.  This being the case, service connection is 
warranted for neurosarcoidosis with brain stem herniation and 
obstructive hydrocephalus on a presumptive basis.

Having established entitlement to service connection for the 
neurosarcoidosis and residuals on a presumptive basis, the 
veteran need not also establish her entitlement to 
compensation for this condition under § 1151 - which, in 
this case, as mentioned, would require a much higher burden 
of proving VA fault.  

Service Connection for Headaches

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit 
service connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of a 
service-connected disability, but compensation is limited to 
the degree of disability (and only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  



Since, as indicated in the above-cited medical evidence, the 
veteran's headaches are at least partly, if not now 
primarily, attributable to her neurosarcoidosis, she is 
entitled to service connection for the headaches on a 
secondary basis.

SMC Based on the Need for Regular A&A

SMC provided by 38 U.S.C.A. § 1114(l) is payable for being so 
helpless as to need the regular A&A of another person.  The 
applicable criteria for determining whether the veteran 
qualifies are listed in 38 C.F.R. § 3.352(a).  These are the 
relevant considerations:  inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
Id.

Because the regulation provides that the "following" 
enumerated factors" will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).  

"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered 
in connection with his or her condition as a whole.  It is 
only necessary that the evidence establish that the veteran 
is so helpless as to need regular A&A, not that there be a 
constant need.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular A&A, will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

The veteran is service connected for postoperative residuals 
of a hysterectomy, oophoropexy, secondary to uterine fibroids 
- rated 30 percent disabling, and for postoperative 
residuals of an appendectomy - rated noncompensable (i.e., 0 
percent).  As a result of this decision, however, she now is 
also service connected for the neurosarcoidosis with brain 
stem herniation and obstructive hydrocephalus and for 
headaches.

The February 2000 VA examination to evaluate the veteran's 
need for A&A found that she was very weak in both of her 
upper extremities.  Her fine motor skills were quite 
diminished and she had a decreasing ability to carry out the 
activities of daily living.  She could ambulate while using a 
walker, but only with standby assistance.  She still required 
prompting for safe ambulation.  In sum, she was unable to 
walk without the assistance of another person.  She could 
leave her living premises, but only with family assistance as 
needed.  While she was not bedridden, she could not dress or 
undress herself or attend to the needs of nature unassisted.  
She could not walk or get around unassisted or wash or keep 
herself ordinarily clean and presentable by herself.  She had 
loss of bladder sphincter control.  Also, she was not 
physically and mentally able to protect herself from the 
hazards or dangers incident to her daily environment.  
Indeed, VA has since determined that she is incompetent to 
personally manage her VA affairs - financial and otherwise 
- as evidenced by her need for her guardian mother.

So there is probative medical evidence indicating the veteran 
needs the daily personal health care services of a skilled 
provider - without which she would require hospital, nursing 
home or institutional care.  

Given the progression of the severity of the veteran's 
neurosarcoidosis, the evidence clearly indicates she is 
entitled to SMC based on the regular need for A&A, and 
certainly if all reasonable doubt is resolved in her favor 
concerning whether her need for help is due to the severity 
of her service-connected disabilities (as opposed to 
nonservice-related factors).  See 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

ORDER

Service connection for neurosarcoidosis with brain stem 
herniation and obstructive hydrocephalus is granted. 

Service connection for headaches is granted.  

SMC based on the need for regular A&A is granted.  

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


